Response to Amendment
Applicant’s amendment, filed 10/26/21, for application number 16/378,068 has been received and entered into record.  Claims 1, 5, 11, 15, and 17 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 17 are objected to because of the following informalities:  
Claim 1, lines 16-17 recite, “…has stored therein the first BIOS image in a locked state of a first region of the first boot flash device” and should instead read, “…has stored therein the first BIOS image in a locked first region of the first boot flash device” (emphasis added) to clarify the first region in which the BIOS image is stored is locked, rather than the BIOS image. 
Claim 1 contains similar instances of references to “locked states” and “unlocked states” of regions of boot flash devices, and are similarly objected to.
Claims 11 and 17 repeat the same limitations as recited in Claim 1, and are objected to accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 17-18 recite, “a signature of the first BIOS image in a locked state of a second region of the first boot flash device.”  Lines 22-23 further recite, “a signature of the upgraded BIOS image in an unlocked state of the second region of the second boot flash device. 
It is unclear if the second region of the second boot flash device is being locked and subsequently unlocked when storing a signature of the first BIOS image when compared to the signature of the upgraded BIOS image, or if the signatures of the first BIOS image and upgraded BIOS image are to reside in the second region of the second boot flash device simultaneously in a locked or unlocked state.  
Claims 11 and 17 repeat the same limitations as recited in Claim 1, and are rejected accordingly.
Claims 2-10, 12-16, and 18-20 depend on Claims 1, 11, and 17, but do not appear to further clarify the relationship as to the locked and unlocked states of the second region of the second boot flash device, and are rejected accordingly.



Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Paul Yen/Primary Examiner, Art Unit 2186